Citation Nr: 0007788	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant, who was born in January 1950, had active service 
from September 1968 and April 1970 and September 1972 to July 
1976.  He was apparently in the Reserves between the periods 
of active duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for neck and back disabilities; denied 
reopening of a claim for service connection for a right knee 
disorder; and denied entitlement to a permanent and total 
disability rating for pension purposes.  In a July 1999 
decision, the Board denied service connection for neck and 
back disabilities; denied reopening of a claim for service 
connection for a right knee disorder; and remanded the 
pension issue to the RO for additional development.  


REMAND

In its July 1999 remand of the pension issue, the Board, in 
part, directed the RO to arrange VA orthopedic and neurologic 
examinations and a social and industrial survey.  Although a 
VA orthopedic examination and a social and industrial survey 
were conducted in October 1999, the evidentiary record does 
not indicate that a VA neurologic examination was, in fact, 
conducted or even scheduled.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Apparently, a general medical examination 
was instead scheduled, but was canceled by VA medical 
administrative services as "not needed."  

However, it remains the Board's view that a neurologic 
examination should be conducted in order to adequately 
determine the nature and current severity of any discogenic 
disease of the cervical and lumbosacral spine.  In this 
regard, it should be pointed out that the RO, in a November 
1999 rating decision, rated the appellant's non-service-
connected disabilities as:  Degenerative disc disease with 
multiple disc bulging of the cervical spine, 20 percent 
disabling; chronic disc disease of the lumbosacral spine with 
L4-L5 and L5-S1 stenosis, 20 percent disabling; status post 
left wrist fracture, 10 percent disabling; degenerative 
arthritis of the right elbow, 10 percent disabling; and left 
elbow lateral epicondylitis, hallux valgus, and a right leg 
condition, each rated as noncompensable (a combined 50 
percent rating).  

Additionally, the conclusions reached by the examiner and 
social worker on said October 1999 VA orthopedic examination 
and social and industrial survey concerning appellant's 
employability appear somewhat in conflict or ambiguous.  
Although the social worker concluded that appellant "is 
capable of gainful employment in a relatively nonstrenuous 
nonmanual labor job situation", the orthopedic examination 
physician concluded that "[c]onsidering the type of work 
veteran had done...at this time the findings on cervical spine 
and lumbosacral spine indicate that he will not be able to 
obtain or maintain gainful employment, however, he stated 
that he had some training in computers and he can work with 
computers so vocational re-training can be attempted...."  It 
is unclear whether that examiner meant that appellant could 
presently perform some type of gainful employment such as 
computer work, or whether he meant that appellant could only 
perform such work if he underwent vocational retraining.  An 
earlier September 1998 VA outpatient treatment report stated 
"[p]atient is unable to work at present....  Continues to have 
severe pain in back and neck...."  Thus, additional medical 
opinion is necessary in order to clarify whether appellant is 
capable of some type of gainful employment.  

With regards to another matter, in response to the Board's 
remand directive for the RO to obtain any relevant private 
and VA treatment records, in an October 1999 written 
statement, appellant reported that although he had not 
received any private medical treatment, Social Security 
Administration (SSA) benefits had been awarded based on VA 
records.  In November 1999, an SSA Notice of Award was 
received by the RO, stating that appellant had been awarded 
disability benefits.  However, the claims folder does not 
currently include any medical and/or vocational records 
associated with appellant's SSA disability benefits claim, 
nor does it appear that the RO has attempted to obtain such 
records, assuming they exist.  Medical and/or vocational 
records, if any, associated with appellant's SSA disability 
benefits claim might be material in deciding the appellate 
issue; and, consequently, the RO should attempt to obtain 
them prior to final appellate consideration.  

Accordingly, the case is again REMANDED for the following:

1. The RO should obtain any relevant 
medical/vocational records associated 
with appellant's SSA claim award.  Any 
such records obtained should be 
associated with the claims folder.  The 
RO should obtain additional VA medical 
treatment records, if any, and associate 
these with the claims folder.  The 
appellant should provide dates and 
locations of any additional relevant VA 
treatment, to assist the RO in obtaining 
such treatment records, as needed.  
Further the veteran and his 
representative are notified that they may 
submit additional evidence while the case 
is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

3.  The RO should arrange additional, 
appropriate examination(s), including, 
but not limited to, a neurologic 
examination, to evaluate any disabilities 
that appellant may have, for purposes of 
determining whether he is permanently and 
totally disabled for pension purposes.  
All indicated tests and studies should be 
performed.  

The examiner(s), including, but not 
limited to, the examiner who conducts the 
requested neurologic examination, and the 
examiner (if available) who conducted the 
October 1999 VA orthopedic examination, 
should review the entire claims folder, 
adequately summarize the relevant history 
and clinical findings, and describe in 
detail the impact the disabilities, 
either singularly or in combination, have 
upon appellant's employability; whether 
the disabilities are likely permanent in 
nature; and whether appellant is capable 
of any form of gainful employment, such 
as relatively nonstrenuous, nonmanual 
labor.

4.  The RO should again consider each of 
the appellant's disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
The RO should consider whether the 
appellant is permanently and totally 
disabled under the "average person" 
standard of 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. § 4.15 (1999) 
or under the "unemployability" standard 
of 38 C.F.R. § 4.17 (1999).  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1999).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



